Title: To George Washington from Harriot Washington, 24 March 1794
From: Washington, Harriot
To: Washington, George


          
            Fredericksburg [Va.] March 24, 1794
          
          I received the box which contained the thing’s My dear Uncle was so kind as to send me,
            how shall I express my gratitude to my beloved Uncle for so much kindness. I hope my dear Uncle will not be displeased if I beg him for as much
            money, as will make my great coat, & will purchase thread and tape to make my
            linnen, I am affraid you will attribute my not making my great coat to laziness, but I
            can assure you I would make it with a great deal of pleasure, as it wuld save you the
            trouble of sending money, if I could get it cut out. but there is not a Taylor in town
            that will cut it out unless we will consent to let them make it. I was very much in want
            of a few thing’s some time ago, & was obleiged to borrow 24 shilling’s from Aunt
            Lewis. she is in want of money just now and wishes me to pay her; I shall be much
            obleiged to you for as much as will do that. Aunt Lewis join’s
            me in love to you and Aunt Washington. I am my dear Uncle Your affectionate Neice
          
            Harriot Washington.
          
        